Citation Nr: 0903677	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in Wichita, Kansas, which denied service connection for a 
bilateral hearing loss disability and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.

The veteran underwent a VA audiological examination in April 
2005.  The examiner gave the opinion that it was less likely 
as not that the veteran's hearing loss and tinnitus were 
caused by or a result of military service.  In rendering this 
opinion, the examiner relied on the auditory data shown on 
the veteran's separation physical which, according to the 
examiner, "indicated normal hearing across the frequency 
range 500 through 4000 Hz bilaterally."  The examiner, 
however, failed to consider the fact that these audiometric 
findings, as well as several other audiograms in the service 
treatment records, all reflect some level of diminished 
hearing in the veteran's left ear during service.  
Furthermore, the Board notes that the veteran's service 
records are indicative of in-service noise exposure and that 
the veteran has reported no history of post-service 
occupational or recreational noise exposure.  As such, the 
Board finds it necessary to remand this case for a new VA 
examination to assess the etiology of the veteran's current 
hearing loss and tinnitus in light of the aforementioned 
evidence.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should take the opportunity to correct this 
defect in the VCAA notice previously provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should schedule the veteran 
for a VA audiological examination to 
assess the etiology of his bilateral 
hearing loss disability and tinnitus.  
The entire claims file must be made 
available to the examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the veteran's 
current bilateral hearing loss and 
tinnitus are at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of in-service 
noise exposure, or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  
In doing so, the examiner should should 
take into account the audiometric tests 
in the veteran's service treatment 
records, which reflect some level of 
diminished hearing, particularly in the 
left ear, during service.  The examiner 
should also consider the veteran's 
history of in-service noise exposure 
and absence of post-service noise 
exposure.  A complete rationale should 
be provided for any opinion given.

3. Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a bilateral hearing loss 
disability and tinnitus.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




